Citation Nr: 1243904	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from January 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for service connection for hypertension.

The Veteran provided testimony at a September 2010 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting in Newark, New Jersey.  A transcript of the hearing is associated with the claims file.

This issue was remanded by the Board for further evidentiary development in February 2011 and March 2012.  The requirements of the remand were accomplished, the requested development completed, and the case has now been returned to the Board for further appellate action.  As such, all prior remand instructions were substantively complied with.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Hypertension was not present in service, was not manifest to a compensable degree within one year of discharge from active duty, is not etiologically related to a disease, injury, or event in service, and was not caused or increased in severity by a service-connected disability. 



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties of Notice and Assistance

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In claims for service connection, proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters dated January 2008 and March 2011 sent to the Veteran fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.    

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Specifically, VA provided the Veteran with a hearing before the Board in September 2010.  See Pelegrini, 18 Vet. App. at 120.  The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran's service treatment records and available medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2011, a formal finding of unavailability was provided to the Veteran, indicating that there were no available records from the VA Medical Center in East Orange, New Jersey, as it was previously indicated the Veteran sought treatment there in 1976.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA last obtained a medical opinion with regard to the claim for service connection for hypertension in May 2012.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  The Board finds the provided opinion to be adequate for the purposes of adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension.  Id. at note 3.  

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Factual Basis

The Veteran is seeking service connection for hypertension.  The Veteran asserts that his hypertension is a result of his service-connected diabetes mellitus type II.  Service connection for diabetes mellitus type II was granted in May 2007 due to the Veteran's exposure to agent orange while on active duty service in Vietnam.  Additionally, the Veteran has submitted private medical evidence linking his hypertension to agent orange exposure. 

The Veteran's service treatment records are negative for treatment for, diagnoses of, or complaints of symptoms for high blood pressure.  The Veteran's January 1964 entrance examination showed a blood pressure reading of 132/70.  In November 1965, the Veteran's blood pressure was 110/78.  An annual examination from July 1966 showed the Veteran's blood pressure was 118/78.  The May 1968 separation examination reported the Veteran's blood pressure as 118/76.  In each Report of Medical History completed contemporaneous with the above examinations, the Veteran checked "No" to ever having high or low blood pressure.  

Post-service treatment records reflect that the Veteran was treated by Dr. S for his diabetes mellitus and hypertension.  While the treatment records from Dr. S. were never provided, Dr. S. did provide his medical opinion by correspondence.  In October 2007, Dr. S. opined that the Veteran's medical conditions, to include diabetes mellitus and hypertension, were as likely as not caused by exposure to enemy fire, creosote, agent orange and other herbicides while the Veteran served in Vietnam.  

In October 2008, the Veteran appeared for a VA examination.  At the examination, the examiner noted that the Veteran was diagnosed with essential hypertension 32 years ago.  At the same examination, the examiner noted that he was diagnosed with diabetes mellitus type II about 15-20 years ago.  The examiner noted that there were no electronic medical records available for review; however the Veteran's claims file was available for review, as well as a previous EMG report.  The examiner concluded that the Veteran had well-controlled essential hypertension, with no functional impairment from essential hypertension.  The examiner opined that diabetes mellitus type II does not cause essential hypertension.  The examiner further opined the cause is idiopathic.  

In January 2009, the Veteran underwent a second VA examination with the same examiner who conducted the October 2008 VA examination.  At this time the examiner reviewed the electronic medical record, the Veteran's claims file, and a note from Dr. S. dated October 2007.  At the examination, the examiner noted that the Veteran was diagnosed with essential hypertension 32 years ago.  The VA examiner concluded that the Veteran had essential hypertension.  The examiner opined that agent orange does not cause essential hypertension.  The examiner further opined that the cause was idiopathic, meaning that there is no known cause. 

In June 2009, Dr. S. provided correspondence in which he stated that it was his opinion that his continuous treatment of the Veteran indicated that the medical conditions suffered by the Veteran (to include hypertension) were more likely than not the result of exposure to herbicide agents, other chemicals, and enemy fire in Vietnam. 

In September 2009, Dr. S. forwarded correspondence to the VA in which he stated the Veteran "is under our care and treatment for Hypertension and Peripheral Neuropathy which is caused by and secondary to Type II Diabetes."  Dr. S. continued to assert that these conditions were more likely than not the result of exposure to herbicide agents, other chemicals, and enemy fire in Vietnam. 

Finally, in September 2010, Dr. S. reaffirmed that the hypertension suffered by the Veteran was aggravated, caused by and secondary to Type II diabetes.  Again Dr. S. related the medical conditions experienced by the Veteran to his exposure to herbicide agents, agent orange, other chemicals, as well as the overall environment in Vietnam.  

The Veteran was provided a VA examination in April 2011.  At the examination the Veteran reported that he had a history of diabetes mellitus for at least 20 years.  At this time, the Veteran also reported he had a history of hypertension for the same time, at least 15 to 20 years.  The examiner diagnosed the Veteran with hypertension, essential type, and determined that it is not secondary to diabetes or agent orange exposure.  

In responding the Disability Benefits Questionnaire, the examiner concluded that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event or illness.  As rationale, the examiner stated that the Veteran has essential hypertension, it is not caused or aggravated by diabetes mellitus.  Further, the examiner stated that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to the result of the Veteran's service connected condition.  As a rationale, the examiner stated diabetes mellitus does not cause hypertension.  

Following the Board's 2012 remand, a medical opinion was sought to reconcile the conflicting opinions of record on the matter of whether diabetes mellitus causes or aggravates essential hypertension, including discussing the internet articles identified in the Board's remand.  In May 2012, an opinion was provided.  The examiner reviewed the claims file, which included submitted, non-peer reviewed internet articles and the opinions of the Veteran's private physician.  The examiner found that the Veteran has a long standing (more than 35 years) of mild essential hypertension which is idiopathic type, meaning, cause unknown.  The examiner found that the Veteran's essential hypertension is well controlled by minimal doses of his present medications, and that there was no documented evidence of aggravation of essential hypertension due to service connected diabetes mellitus in the Veterans' file.  The VA examiner again stated that diabetes mellitus does not cause essential hypertension.  

The examiner further opined that though it is within the realm of possibility that diabetes mellitus could contribute to the clinical impact of essential hypertension, it is less likely than not in this particular case.  As rationale for this opinion the examiner stated, "in this veteran with well controlled mild Essential Hypertension, and with no clinical evidence of end organ damage or other consequence or complications of Essential Hypertension, there is no evidence that the veteran's hypertension was aggravated by his service connected diabetes mellitus."  The examiner concluded that the Veteran's essential hypertension is less likely than not to have been caused by his diabetes mellitus, and less likely than not to have been aggravated by his diabetes mellitus beyond the expected natural course of his essential hypertension.  

Further, the examiner provided an opinion to reconcile what, if any, effect herbicide exposure had on the Veteran's hypertension.  The examiner relied on the National Academy of Sciences' Institute of Medicine's (IOM) findings regarding hypertension.  In regard to the possibility that hypertension in Veterans may have been caused by exposure to herbicides in Vietnam, the IOM committee reviewed Vietnam Veterans studies, occupational studies, environmental studies, as well as other studies, and considered the scientific plausibility of biological effects.  The committee noted that additional evidence had become available that showed there was a strong biological rationale for an effect of certain herbicide components on hypertension; however, the committee concluded that the overall evidence was still quite limited.  The committee placed herbicide exposure as a cause of hypertension in their "limited and suggestive category", meaning, that although epidemiologic evidence suggests an association between exposure to herbicides and hypertension, a "firm conclusion is limited because chance, bias, and confounding cannot be ruled out with confidence."

Analysis

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against a finding that hypertension had its onset in service, manifested to a compensable degree within one year of separation, or is proximately due to or aggravated by the Veteran's service connected diabetes mellitus type II or his active duty service, to include exposure to agent orange. 

With respect to granting service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309(a), the Board notes that there is no evidence of record indicating that the Veteran was diagnosed with hypertension within one year following service.  The Veteran testified at the September 2010 hearing that he believed he was diagnosed with hypertension 32 years ago, which would have been 1976.  This is 8 years following his separation from service.  Further, the Veteran reported to VA examiners that his hypertension was diagnosed 15-20 years ago, which would have been 25 to 30 years after separation.  Accordingly, service connection cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309(a).

With respect to granting service connection on the presumptive basis of in-service exposure to agent orange or herbicides, Board notes that the Veteran's in-service herbicide exposure has been conceded, as the Veteran has already been granted service connection for diabetes mellitus, type II, as a result of herbicide exposure.  The Board notes that, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116 , the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias. The Board has considered the effects of this revision to 38 U.S.C. § 1116.  However, the Board notes that 38 C.F.R. § 3.309(e) was specifically amended to include a new Note 3, which indicates that, for the purposes of this section, the term ischemic heart disease does not include hypertension.  Therefore, hypertension is not among the diseases considered to be presumptively associated with exposure to agent orange or herbicides and service connection cannot be awarded on that basis. 

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  Currently, there is no medical evidence of record reflecting that the Veteran had hypertension in service and no medical opinion of record relating his current hypertension to his active duty service.  

Moreover, the Veteran has never asserted that his current hypertension began during his active duty service. As noted above, the Veteran testified at the September 2010 hearing that he believed he was diagnosed with hypertension 32 years ago, which would have been 1976.  This is 8 years following his separation from service.  Further, the Veteran reported to VA examiners that his hypertension was diagnosed 15-20 years ago, which was 25 to 30 years since separation.  Therefore, as there is no medical or lay evidence of record relating the Veteran's current hypertension directly to his active duty service, service connection cannot be warranted on a direct basis.  See Shedden, 381 F. 3d at 1167.

The most probative evidence of record is also against establishing service connection on a direct basis as a result of agent orange exposure.  As noted above, Dr. S. provided numerous opinions relating the Veteran's hypertension to agent orange exposure.  However, although Dr. S. has submitted multiple statements relating the Veteran's essential hypertension and agent orange exposure, he has not provided support, including any rationale, for his conclusion in this regard.  Therefore, the Board finds his opinions to be of little probative value.  

On the issue of direct service connection for hypertension as a result of in-service exposure to agent orange, the Board finds the May 2012 VA opinion has significant probative weight.  Specifically, the examiner addressed Dr. S.'s opinions and found that as Dr. S. was not an expert in the epidemiology of diseases caused by herbicide exposure, the examiner found no reason why his opinion should be seen to outweigh the findings of the National Academy of Science on this matter.  
The examiner, after reviewing the Veteran's claims file, further provided a detailed and specific opinion as to why hypertension is not etiologically linked to agent orange exposure, relying on the committee report of the National Academy of Sciences' Institute of Medicine as discussed above.  As such, the Board finds this 2012 opinion to be of high probative value.  

Therefore, as the most probative evidence of record weighs against the contention that the Veteran's current hypertension is directly to his exposure to agent orange, service connection cannot be warranted on a direct basis.  See Shedden, 381 F. 3d at 1167.

With regard to establishing service connection on a secondary basis, the Board notes that the Veteran underwent VA examinations in support of this claim in 2008, 2009, and 2011; however, the Board finds both these reports of examination to be inadequate.  Although, the examiners ruled out a relationship between the Veteran's essential hypertension and his service-connected diabetes mellitus on the basis that diabetes mellitus does not cause essential hypertension; they did not refer to any medical literature to support this conclusion.

The Board notes that the most probative medical evidence of record has specifically indicated that the Veteran's hypertension is not secondary to his diabetes mellitus.  Specifically, the Board finds that the 2012 opinion on this matter is most probative.  After reviewing the Veteran's claims file, the examiner provided a detailed and thorough rationale explaining that diabetes mellitus does not cause essential hypertension, and in this case, the Veteran's essential hypertension was less likely than not to have been aggravated by his diabetes mellitus beyond the expected natural course of the disease.  Further, the examiner explained that the Veteran's essential hypertension is well controlled, there is no clinical evidence of end organ damage or other consequences or complications which showed there is no evidence that the Veteran's hypertension was aggravated by his diabetes mellitus.  There is no credible medical evidence of record to the contrary.  Therefore, service connection cannot be established on a secondary basis. 

The Board has considered the opinion of Dr. S., but ultimately found it not probative.  As was the case with Dr. S.'s opinion as to the relationship between the Veteran's hypertension and exposure to agent orange, here again, Dr. S. has not provided any support, including any rationale, for his conclusions that the Veteran's hypertension was a result of his service-connected diabetes mellitus.  

The Board acknowledges the Veteran's contention that his current hypertension is related to his service-connected diabetes mellitus or in-service exposure to agent orange.  However, the competent evidence of record does not support this contention.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He may sincerely believe that his hypertension is proximately due to, the result of, or aggravated by his service-connected diabetes mellitus, however, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (finding that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that certain disabilities are not conditions capable of lay diagnosis).  As such, the Board ultimately places more probative value on the May 2012 opinion for the reasons discussed above. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension must be denied.  See 38 U.S.C.A §5107; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 





ORDER

Entitlement to service connection for hypertension is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


